       Case 1:19-cv-05984-AT-SLC Document 89 Filed 02/03/21 Page 1 of 1



                                                                     USDC SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                     ELECTRONICALLY FILED
WELBY ACCELY,
                                                                     DOC #: _________________
                                                                     DATE FILED: 2/3/2021
                            Plaintiff,

             -against-

CONSOLIDATED EDISON COMPANY OF
NEW YORK, INC., in its official capacity,                              19 Civ. 5984 (AT)
ANDY FEEHAN, in his official and individual
capacity, DARREN BRINDISI, in his official                                 ORDER
and individual capacity, and THERESA KOHN
in her official and individual capacity,


                        Defendants.
ANALISA TORRES, District Judge:

      The Court has reviewed the parties’ letters at ECF Nos. 87–88.

      1. By February 23, 2021, the parties shall submit to the Court a joint statement of
         material facts, pursuant to Local Rule 56.1, combining their separately submitted
         Rule 56.1 Statements.

      2. By April 14, 2021, the parties shall file their motions for summary judgment.

      3. By April 28, 2021, the parties shall file any opposition.

      4. By May 12, 2021, the parties shall file any replies.

        The deadline for pre-trial submissions is ADJOURNED sine die. The Court will not
accept sur-replies unless the Court explicitly requests them from the parties.

      SO ORDERED.

Dated: February 3, 2021
       New York, New York
